Gary, P. J. It would be of no benefit to anybody to put in a permanent form, before the public, the petty details of this ill-matched union of an old man and a young wife. She sues for a separate maintenance. Pendente lite, the court awarded her a very moderate temporary allowance for her own support and a small sum for solicitors’ fees. From that order this appeal was taken. Whether her suit will be successful or not can not be, with any certainty, predicted at its present stage. She has the legal right to prosecute it, and as she has no property and ho has considerable, he must pay, reasonably, to enable her to present her claims. As was said by this court in Lane v. Lane, 22 Ill. App. 529, this court “could interfere with such an order only where it was affirmatively and clearly shown to be erroneous upon consideration of all circumstances contained in the record.” 3STo such case is shown by this record, and the order is therefore affirmed. Order affirmed.